DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received on March 17, 2021. Claims 1-23 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejection set forth in the previous Office Action.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections for claims 1 and 14 have been fully considered but are moot in view of the new grounds of rejection. Applicant has amended the claims in such a way that the scope of the claims has been changed. Accordingly, new art is being used to address the newly amended claim limitations. Therefore, Applicant’s arguments are rendered moot.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 21 have been fully considered but are not persuasive. Applicant argues:
Mylly, Pilozzi, and Rudelic, alone or in any combination, do not disclose “a one-time configuration that prevents the permanent write protect group from being reconfigured based at least in part on the embedded multimedia card being coupled with a host device” (pp. 12-13 of Remarks)

In response to Applicant’s arguments:
Applicant argues Mylly, Pilozzi, and Rudelic, alone or in any combination, do not disclose “a one-time configuration that prevents the permanent write protect group from being reconfigured based at least in part on the embedded multimedia card being coupled with a host device.” Applicant argues the Rudelic does not teach or suggest that the one time program block of Rudelic is a portion of an embedded multimedia card as claimed. Applicant further argues that Rudelic does not disclose the limitation “based at least in part on the embedded multimedia card being coupled with a host device.” Examiner respectfully disagrees. In response to Applicant’s argument that Rudelic does not teach or suggest that the one time program block of Rudelic is a portion of an embedded multimedia card as claimed, Examiner notes that Rudelic alone is not relied upon for teaching the embedded multimedia card. Indeed, the Mylly reference is relied upon for showing an embedded multimedia card (see paragraphs [0015] and [0018] of Mylly). Mylly even further suggests permanent write protection of a portion of the embedded multimedia card (see paragraph [0026] of Mylly). Mylly is not considered to explicitly disclose a one-time configuration that prevents the permanent write protect group from being reconfigured as claimed. It is for this 
Regarding Applicant’s argument that Rudelic does not disclose the limitation “based at least in part on the embedded multimedia card being coupled with a host device”, Applicant has made a mere spurious statement without substantive arguments as to why the Rudelic reference does not disclose the argued limitation. Therefore, Examiner respectfully disagrees with Applicant’s spurious statement. Even further, the argued limitation may be broadly and reasonably interpreted in multiple ways, all of which a read upon by Rudelic. For example, one way the limitation may be interpreted is that the one-time configured write protected group cannot be written even when the embedded multimedia card is coupled to a host device. Such an interpretation is disclosed by Rudelic at, for example, paragraph [0036] and Fig. 3. Therefore, Rudelic discloses the argued limitation and Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mylly (U.S. Pu. No. 2015/0161399) in view of Pilozzi (U.S. Pub. No. 2020/0382294) in view of Sela et al. (U.S. Pub. No. 2018/0173421 and hereinafter referred to as Rudelic).
As to claim 1, Mylly discloses a method comprising: 
storing a first key associated with a first host device in the embedded multimedia card (paragraphs [0015], [0018], [0033] and [0036] and Fig. 3, Mylly teaches storing a key known by a host device in a storage area of a mass storage, where the mass storage may be an embedded multimedia card); 
receiving, via an interface of the embedded multimedia card, a first data package from the first host device (paragraphs [0032]-[0034] and [0036] and Figs. 1-3, Mylly teaches a host device sends data to be stored to the mass storage); and 
authenticating the first data package from the first host device using the first key (paragraphs [0035]-[0038] and Fig. 3, Mylly teaches authenticating the data using a signature and the key.). Mylly does not specifically disclose formatting, by a controller of an embedded multimedia card, a first portion of the embedded multimedia card to comprise a permanent write protect group that is configured to prevent disabling of write protection for data stored in the permanent write protect group; storing a first public key associated with a first host device in the permanent write protect group of the embedded multimedia card (emphasis added); authenticating the first data package from the first host device using the first public key stored in the permanent write protect group (emphasis added) as claimed. However, Pilozzi does disclose
storing a first public key associated with a first host device in the embedded multimedia card; authenticating the first data package from the first host device using the first public key (paragraphs [0023], [0114], [0125] and [0134], Pilozzi teaches storing a host device public key in an attached secure element memory.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mylly with the teachings of Pilozzi for storing a first public key associated with a first host device in the embedded multimedia card because this would increase security.
the permanent write protect group of the embedded multimedia card (emphasis added); authenticating the first data package from the first host device using the first public key stored in the permanent write protect group (emphasis added) as claimed. However, Sela does disclose
formatting, by a controller of an embedded multimedia card, a first portion of the embedded multimedia card to comprise a permanent write protect group that is configured to prevent disabling of write protection for data stored in the permanent write protect group; storing a first public key associated with a first host device in the permanent write protect group of the embedded multimedia card (emphasis added); authenticating the first data package from the first host device using the first public key stored in the permanent write protect group (paragraphs [0016], [0019], [0023], [0047], [0067] and Fig. 1, Sela teaches setting up a permanent write protect area of an embedded multimedia card where the controller of the embedded multimedia card controls settings for establishing the permanent write protect area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Sela for formatting, by a controller of an embedded 
As to claim 11, the combination of teachings between Mylly, Pilozzi and Sela disclose the method of claim 1, wherein the write protection prevents modification of data stored in the permanent write protect group (paragraphs [0012], [0026] and [0032], Mylly teaches a permanent storage protected against all writes. Paragraphs [0016], [0019], [0023], [0047], [0067] and Fig. 1, Sela teaches permanent write protection.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.

As to claim 14, Mylly discloses a device comprising: 
an embedded multimedia card comprising: 
a plurality of memory cells (paragraphs [0015] and [0018], Mylly teaches an embedded multimedia card comprising cells);
an interface operable to communicate with a host device (paragraph [0013] and Fig. 1, Mylly teaches a memory interface to communicate with a host device); and 
a controller operable to manage operations of the plurality of memory cells (paragraphs [0013], [0016] and Figs. 1-2, Mylly teaches a controller) and to cause the device to:
store a first key associated with a first host device (paragraphs [0015], [0018], [0033] and [0036] and Fig. 3, Mylly teaches storing a key known by a host device in a storage area of a mass storage, where the mass storage may be an embedded multimedia card); 
receive a first data package from the first host device (paragraphs [0032]-[0034] and [0036] and Fig. 3, Mylly teaches a host device sends data to be stored to the mass storage); and 
authenticate the first data package from the first host device using the first key (paragraphs [0035]-[0038] and Fig. 3, Mylly teaches authenticating the data using a signature and the key.). 
Mylly does not specifically disclose format a first portion of the plurality of memory cells to comprise a permanent write protect group; store a first public key associated with a first host device in the permanent write protect group of the plurality of memory cells (emphasis added); authenticate the first data package from the first host device using the first public key (emphasis added) as claimed. 
However, Pilozzi does disclose
store a first public key associated with a first host device; authenticate the first data package from the first host device using the first public key (paragraphs [0023], [0114], [0125] and [0134], Pilozzi teaches storing a host device public key in an attached secure element memory.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mylly with 
The combination of teachings between Mylly and Pilozzi does not specifically disclose format a first portion of the plurality of memory cells to comprise a permanent write protect group; store a first public key associated with a first host device in the permanent write protect group of the plurality of memory cells (emphasis added) as claimed. However, Sela does disclose
format a first portion of the plurality of memory cells to comprise a permanent write protect group; store a first public key associated with a first host device in the permanent write protect group of the plurality of memory cells (paragraphs [0016], [0019], [0023], [0047], [0067] and Fig. 1, Sela teaches setting up a permanent write protect area of an embedded multimedia card where the controller of the embedded multimedia card controls settings for establishing the permanent write protect area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Sela for formatting, by a controller of an embedded multimedia card, a first portion of the embedded multimedia card to comprise a permanent write protect group because this would increase security.
As to claim 15, the combination of teachings between Mylly, Pilozzi and Sela disclose the device of claim 14, wherein the controller is further operable to cause the device to: prevent disabling of write protection for the permanent write protect group after formatting the first portion of the plurality of memory cells (paragraphs [0012], [0026] and [0032], Mylly teaches a permanent storage protected against all writes. Paragraphs [0016], [0019], [0023], [0047], [0067] and Fig. 1, Sela teaches permanent write protection.).
Examiner supplies the same rationale for the combination of the references as in claim 14 above.
As to claim 16, the combination of teachings between Mylly, Pilozzi and Sela disclose the device of claim 15, wherein: preventing disabling of the write protection for the permanent write protect group is different than modifying a hardware component of the device (paragraphs [0012], [0026] and [0032], Mylly teaches setting the storage using bits in registers, which is not considered to modify hardware itself. Paragraphs [0016], [0019], [0023], [0047], [0067] and Fig. 1, Sela teaches permanent write protection.).
Examiner supplies the same rationale for the combination of the references as in claim 14 above.
As to claim 17, the combination of teachings between Mylly, Pilozzi and Sela disclose the device of claim 14, wherein the permanent write protect group is formatted as part of a manufacturing process of the device (paragraph [0036], Mylly teaches storing the key during manufacturing.).
As to claim 18, the combination of teachings between Mylly, Pilozzi and Sela disclose the device of claim 14, wherein the controller manages, for the plurality of memory cells, error correction operations, block management, wear leveling operations, or a combination thereof (paragraphs [0002], [0018], [0019] and [0032], Mylly teaches error correction and management of blocks.).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mylly, Pilozzi and Sela as applied to claim 1 above, and further in view of Haase (U.S. Pub. No. 2019/0108009).
As to claim 2, the combination of teachings between Mylly, Pilozzi and Sela disclose the method of claim 1. The combination of teachings between Mylly, Pilozzi and Sela does not specifically disclose further comprising: storing a private key associated with the embedded multimedia card in the permanent write protect group; signing, by the controller of the embedded multimedia card, a second data package to be transmitted from the embedded multimedia card using the private key; and transmitting the signed second data package from the embedded multimedia card as claimed. However, Haase does disclose
further comprising: storing a private key associated with the embedded multimedia card in the permanent write protect group; signing, by the controller of the embedded multimedia card, a second data package to be transmitted from the embedded multimedia card using the private key; and transmitting the signed second data package from the embedded multimedia card (paragraphs [0015]-[0018] and Fig. 3, Haase teaches signing data to be transferred to a host device with a private key stored in a storage device and transmitting the signed data to the host from the storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Haase for signing a second data package to be 
As to claim 10, the combination of teachings between Mylly, Pilozzi and Sela disclose the method of claim 1, further comprising: a temporary write protect group (paragraphs [0026] and [0032], Mylly teaches temporary write protection.). The combination of teachings between Mylly, Pilozzi and Sela does not specifically disclose storing a private key associated with the embedded multimedia card in a temporary write protect group; and signing a data package associated with the embedded multimedia card using the private key as claimed. However, Haase does disclose
storing a private key associated with the embedded multimedia card in a temporary write protect group; and signing a data package associated with the embedded multimedia card using the private key (paragraphs [0015]-[0018] and Fig. 3, Haase teaches signing data to be transferred to a host device with a private key stored in a storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Haase for signing a data package associated with the embedded multimedia card using the private key because this would increase security.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mylly, Pilozzi and Sela as applied to claim 1 above, and further in view of Sharon et al. (U.S. Pub. No. 2013/0191579 and hereinafter referred to as Sharon).
As to claim 12, the combination of teachings between Mylly, Pilozzi and Sela disclose the method of claim 1. The combination of teachings between Mylly, Pilozzi and Sela does not specifically disclose further comprising: determining a size of memory used for the permanent write protect group based at least in part on a likely amount of memory to be used to store the first public key, wherein formatting the first portion of the embedded multimedia card is based at least in part on determining the size as claimed. However, Sharon does disclose
further comprising: determining a size of memory used for the permanent write protect group based at least in part on a likely amount of memory to be used to store the first public key, wherein formatting the first portion of the embedded multimedia card is based at least in part on determining the size (paragraphs [0127] and [0156], Sharon teaches allocating storage space based on an expected length of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Sharon for determining a size of memory used for the permanent write protect group based at least in part on a likely amount of memory to be used to store the first public key because this would increase efficiency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mylly, Pilozzi and Sela as applied to claim 1 above, and further in view of Jain et al. (U.S. Pub. No. 2017/0286006 and hereinafter referred to as Jain).
As to claim 13, the combination of teachings between Mylly, Pilozzi and Sela disclose the method of claim 1. The combination of teachings between Mylly, Pilozzi and Sela does not specifically disclose further comprising: determining a size of memory used for the permanent write protect group based at least in part on a likely quantity of public keys to be stored in the permanent write protect group, wherein formatting the first portion of the embedded multimedia card is based at least in part on determining the size as claimed. However, Jain does disclose
further comprising: determining a size of memory used for the permanent write protect group based at least in part on a likely quantity of public keys to be stored in the permanent write protect group, wherein formatting the first portion of the embedded multimedia card is based at least in part on determining the size (paragraph [0021], Jain teaches allocating memory based on a likely number of entries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Jain for determining a size of memory used for the permanent write protect group based at least in part on a likely quantity of public .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mylly (U.S. Pu. No. 2015/0161399) in view of Pilozzi (U.S. Pub. No. 2020/0382294) in view of Rudelic et al. (U.S. Pub. No. 2007/0143530 and hereinafter referred to as Rudelic).
As to claim 21, Mylly discloses a method comprising: 
registering a permanent write protect group at an embedded multimedia card (paragraphs [0015] and [0018], Mylly teaches an embedded multimedia card comprising cells), wherein the registering comprises a one-time configuration that prevents the permanent write protect group from being reconfigured based at least in part on the embedded multimedia card being coupled with a host device; and 
storing, based at least in part on registering the permanent write protect group, a first public key associated with the host device in the permanent write protect group of the embedded multimedia card to prevent the first public key from being modified by an access operation (paragraphs [0015], [0018], [0033] and [0036] and Fig. 3, Mylly teaches storing a key known by a host device in a storage area of a mass storage, where the mass storage may be an embedded multimedia card.). Mylly does not specifically disclose registering a permanent write protect group at an embedded multimedia card (emphasis added), wherein the registering comprises a one-time configuration that prevents based at least in part on registering the permanent write protect group, a first public key associated with the host device in the permanent write protect group of the embedded multimedia card to prevent the first public key from being modified by an access operation (emphasis added) as claimed. However, Pilozzi does disclose
storing a first public key associated with a first host device (paragraphs [0023], [0114], [0125] and [0134], Pilozzi teaches storing a host device public key in an attached secure element memory.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mylly with the teachings of Pilozzi for storing a first public key associated with a first host device because this would increase security.
The combination of teachings between Mylly and Pilozzi does not specifically disclose registering a permanent write protect group at an embedded multimedia card (emphasis added), wherein the registering comprises a one-time configuration that prevents the permanent write protect group from being reconfigured based at least in part on the embedded multimedia card being coupled with a host device; storing, based at least in part on registering the permanent write protect group, a first public key associated with the host device in the permanent write protect group of the embedded multimedia card to prevent the first public key from being modified by an access operation (emphasis added) as claimed. However, Rudelic does disclose
registering a permanent write protect group at an embedded multimedia card, wherein the registering comprises a one-time configuration that prevents the permanent write protect group from being reconfigured based at least in part on the embedded multimedia card being coupled with a host device; storing, based at least in part on registering the permanent write protect group, a first public key associated with the host device in the permanent write protect group of the embedded multimedia card to prevent the first public key from being modified by an access operation (paragraphs [0021], [0036] and Fig. 3, Rudelic teaches a public key stored in a one time programmable memory of a storage used for authenticating data before storing the data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Mylly with the teachings of Rudelic for registering a permanent write protect group at an embedded multimedia card because this would increase security.
As to claim 22, the combination of teachings between Mylly, Pilozzi and Rudelic disclose the method of claim 21, further comprising: 
receiving a first data package from the host device associated with the first public key (paragraphs [0032]-[0034] and [0036] and Fig. 3, Mylly teaches a host device sends data to be stored to the mass storage); and 
(paragraphs [0035]-[0038] and Fig. 3, Mylly teaches authenticating the data using a signature and the key.).

Allowable Subject Matter
Claims 3-9 and 19-20 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites, inter alia, “storing a second public key of a second host device in the temporary write protect group of the embedded multimedia card that is in the read-only mode”. While the prior art does disclose the ability to create a temporary write group and a read-only mode (see prior art cited above in the rejections), the prior art was not found to teach a second public key of a second host in the temporary write group of the memory while a first public key of a first host device is stored in a permanent write group of the same memory. Therefore, claim 3 is considered to contain allowable subject matter. Claims 19 and 23 are considered to contain allowable subject matter for similar reasons to claim 3. Dependent claims 4-9 and 20 are considered to contain allowable subject matter based on their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THADDEUS J PLECHA/Examiner, Art Unit 2438